Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 19 July 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  Sir
                     
                     at Camp July 19th 1781 7 P.M.
                  
                  I just now received an answer from Mr De Choisy to my Letter of the 11th instant.  I have already sent to your Excellency one from Mr De Barras.  he seems to have resolved not to go out of the harbour, till his jonction with the grand fleet, But in his Last Letter and in that of Mr De Choisy I received to day, he asks that your Excellency would send him a definitive plan of your operations that he may make it known to the Count de Grasse at his arrival in our seas.  I beg of your Excellency to fix on an hour to morrow in the forenoon, that I may have a conference with you, I will bring with me the Chevalier de Chattellus, and if your Excellency chuses to send for General Du portail, they will be Interpreters to us for each other and we will agree on what your Excellency will think fit to propose to Count de Grasse, upon every emergency that can happen.  I am with respect and personal attachment, Sir, your Excellencys most obedient and most humble Servant
                  
                     le cte de rochambeau
                  
               